EXHIBIT 5.1 WILLIAMS SECURITIES LAW FIRM, P.A. 2503 West Gardner Court Tampa, FL33611 Phone:813.831.9348 December 20, 2011 ChatChing, Inc. Re: Registration Statement on Form S-1 Gentlemen: Our firm has acted as your counsel in the preparation on a Registration Statement on Form S-1 (the "Registration Statement") filed by you with the Securities and Exchange Commission covering 100,000,000,000,000 Points convertible into up to 400,000,000 shares of Common Stock of the Companyand the underlying 400,000,000 shares of Common Stock of the Companyof ChatChing, Inc. to be filed on or about September 22, 2011 (collectively, the "Securities"). In so acting,we have examined and relied upon such records,documents and otherinstrumentsas are necessary orappropriate in order to express the opinionhereinafterset forth and have assumed thegenuineness of all signatures,the authenticity of all documents submitted to us as originals, and theconformityto originaldocumentsof alldocumentssubmittedto us certified or photostatic copies.This opinion is based upon the laws of the state of Florida. Based on the foregoing, we are of the opinion that: 1.The Securities when issued as set forth in the Registration Statement will be duly and validly issued, fully paid and nonassessable. 2.The issuance of the Securities has been duly authorized. 3.The Points are binding obligations of the registrant. We hereby consent to the use of this opinion in the Prospectus discussion of the opinion in and to being named as in the “Expert” section of the Registration Statement as well as the filing of this opinion as an exhibit to the Registration Statement. Very truly yours, Williams Law Group, P.A. /s/ Michael T. Williams, Esq. By: Michael T. Williams, Esquire, President For the Firm
